DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Amendment filed May 26, 2021 has been entered. Claims 1-7 and 9-31 are pending. Claims 1, 12, 13, 15-16, 24, and 31 have been amended. Claims 17-22 are withdrawn as being directed to a non-elected invention. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seltzer (US Patent No. 686,772; Nov. 19, 1901).
Regarding claim 1, Seltzer discloses a method of reconditioning a fluid container (e.g. barrel having a pore, cell or fiber) comprising 
heating the fluid container using steam to maintain a temperature of the interior for a select time, 
sealing the interior of the fluid container wherein the container comprises a body have a lid surface, a bottom surface and at least one side to enclose the interior of the container (page 1 lines 45-60). 
Seltzer further teaches that the steam enters the pores of the barrel to withdrawing a working fluid from the interior of the body of the container, therefore from a pore, cell or fiber of the interior of the container, to a select vacuum pressure in the interior of the container (page 1 lines 65-80). As Seltzer discloses that the steam enters 
With respect to the heating fluid being supplied through a sealable opening fluidically connected to the interior of the body, the examiner notes that Seltzer discloses the container comprising sealable opening. Seltzer fails to specifically teach that the steam, or heating fluid, is supplied through the opening into the interior of the container, however, as stated above, Seltzer teaches that the heating fluid does enter the interior of the container through the container pores to produce the same results as claimed, to draw a fluid from the container, and therefore the examiner takes the position that absent a showing that the supplying the steam through a sealable opening versus the steam entering through the pore produces different results, the claimed steps of supplying steam through a sealable opening is merely an obvious variant over the prior art. 
As stated in MPEP 2144.04 VI C: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
In the instant case and absent a showing otherwise, changing how the steam enters the container does not change the result, wherein a fluid is drawn out from the container, and therefore is merely an obvious variant over the prior art. 

However, the examiner notes that applying a vacuum to the interior of the container to draw the steam through would necessarily cause the temperature in the interior of the container to drop because of the heat that water takes with it when it evaporates from a surface. 
Therefore, absent a recitation of the magnitude of the temperature drop, Seltzer is considered to teach cooling the fluid container.
Regarding claim 2, Seltzer further teaches that fluid drawn to the interior surface is vaporized (page 1 lines 55-60).
Regarding claim 3, Seltzer teaches that the all the holes in the barrel are sealed (e.g. stopped). The claims do not recited what the specialized stopper is and therefore any stopper is considered to meet the claimed limitation.
Regarding claim 4, Seltzer further teaches that stopper is a tube and is therefore adapted for passing at least one of the working fluid and an infusion agent. 
Regarding claims 5-7, as described above, Seltzer discloses withdrawing and draining fluid from within the barrel, wherein the alcohol vaporizes and air is withdrawn from the container by use of suction. 
Such withdrawal is considered to aid in drying the interior of the barrel and further the barrel would need to be unsealed in order to drain the fluid.
Regarding claim 23, as stated above Seltzer discloses using steam to heating the interior of the barrel and draw out the alcohol followed by cooling. Seltzer, however, 
The examiner notes that such processing conditions would have been obvious to one of ordinary skill in the art to vary through routine experimentation, which is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, as Seltzer generally discloses that claimed process, the claimed temperature, times, and pressure are merely obvious variants over the prior art absent a showing of criticality. 

Claims 9-11 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Seltzer (US Patent No. 686,772; Nov. 19, 1901) as applied to claim 1 above, and further in view of Sullivan (US Patent No. 5,481,960; Jan. 9, 1996).
Regarding claims 9-11, Seltzer discloses the method as described above, but fails to teach infusing an infusion agent into the barrel or that withdrawing the fluid occurs after the cooling step. 

Therefore, Seltzer teaches that the cooling and withdrawing of fluid occur at the same time. With respect to the claimed limitation that withdrawing occurs after the cooling step, the examiner notes that the order of processing steps is obvious to one of ordinary skill in the art absent a showing that the order produced new or unexpected results over the prior art. Both the claimed invention and the method of Seltzer are directed towards creating a vacuum to withdrawn fluid from the pore of the interior of a fluid container, and therefore withdrawing after cooling is merely an obvious variant over the prior art. 
With respect to the infusing step, Sullivan discloses an infusion tube for wine barrels wherein an infusion agent is inserted into the barrel and the barrel is sealed to allow infusion of oak (e.g. natural flavoring) into the wine barrel (col 2 lines 35-55). Sullivan does not specifically disclose that the infusing occurs into a pore, cell or fiber of the barrel, however, the infuser is inserted into the wine barrel and the wine barrel sealed and therefore some degree of infusion would seep into the wood of the wine barrel.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to infuse the barrel of Seltzer with an infusing agent. Sullivan discloses that the infusion gives the wine flavor and therefore it would have been obvious to infuse the barrel of Seltzer if a flavor of wine was desired. As Seltzer 
Regarding claims 24-26, Seltzer discloses a method of reconditioning a fluid container (e.g. barrel) comprising sealing the interior of the fluid container wherein the container comprises a body have a lid surface, a bottom surface and at least one side to enclose the interior of the container (page 1 lines 45-60). 
Seltzer further teaches that the steam enters the pores of the barrel to withdrawing a working fluid from the interior of the body of the container, therefore from a pore, cell or fiber of the interior of the container, to a select vacuum pressure in the interior of the container (page 1 lines 65-80). As Seltzer discloses that the steam enters the pores of the barrel, Seltzer discloses that at least some of the heating fluid is passed into the interior of the container. 
With respect to the heating fluid being supplied through a sealable opening fluidically connected to the interior of the body, the examiner notes that Seltzer discloses the container comprising sealable opening. Seltzer fails to specifically teach that the steam, or heating fluid, is supplied through the opening into the interior of the container, however, as stated above, Seltzer teaches that the heating fluid does enter the interior of the container through the container pores to produce the same results as claimed, to draw a fluid from the container, and therefore the examiner takes the position that absent a showing that the supplying the steam through a sealable opening versus the steam entering through the pore produces different results, the claimed steps 
As stated in MPEP 2144.04 VI C: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
In the instant case and absent a showing otherwise, changing how the steam enters the container does not change the result, wherein a fluid is drawn out from the container, and therefore is merely an obvious variant over the prior art. 
With respect to adding an infusion agent, Seltzer discloses that water permeates through the barrel to drive out the alcohol in the wine barrel. If the water is driving out the alcohol it must be making it into the interior of the container and is therefore considered to be the infusion agent.  With respect to maintaining the interior for a select infusion time, Seltzer teaches letting the barrel rest after the steam application and is therefore considered to teach maintaining the interior for a select infusion time as the water ends up in the pores. 
Additionally, Sullivan discloses an infusion tube for wine barrels wherein an infusion agent is inserted into the barrel and the barrel is sealed to allow infusion of oak (e.g. natural flavoring) into the wine barrel (col 2 lines 35-55). Sullivan does not specifically disclose that the infusing occurs into a pore, cell or fiber of the barrel, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to infuse the barrel of Seltzer with an infusing agent. Sullivan discloses that the infusion gives the wine flavor and therefore it would have been obvious to infuse the barrel of Seltzer if a flavor of wine was desired. As Seltzer discloses that alcohol is contained in the pores of a barrel as it is withdrawn from the pores, further infusing the barrel of Seltzer would necessarily have the infusing agent in a pore of the barrel.
Regarding claim 27, Seltzer further discloses a method of reconditioning a fluid container (e.g. barrel) comprising 
heating (e.g. applying steam) the fluid container to maintain a temperature of the interior for a select time, 
sealing the interior of the fluid container wherein the container comprises a body have a lid surface, a bottom surface and at least one side to enclose the interior of the container (page 1 lines 45-60). 
Seltzer further teaches that the steam enters the pores of the barrel to withdrawing a working fluid from the interior of the body of the container, therefore from a pore, cell or fiber of the interior of the container, to a select vacuum pressure in the interior of the container (page 1 lines 65-80). As Seltzer discloses that the steam enters the pores of the barrel, Seltzer discloses that at least some of the heating fluid is passed into the interior of the container. 

However, the examiner notes that applying a vacuum to the interior of the container to draw the steam through would necessarily cause the temperature in the interior of the container to drop because of the heat that water takes with it when it evaporates from a surface. 
Therefore, absent a recitation of the magnitude of the temperature drop, Seltzer is considered to teach cooling the fluid container.
Seltzer discloses withdrawing and draining fluid from within the barrel, wherein the alcohol vaporizes and air is withdrawn from the container by use of suction. 
Regarding claim 28, With respect to the amount of infusion agent added, it would have been obvious to vary the amount depending on the desired amount of infusion within the container.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 29 and 30, as stated above, Sullivan discloses an infusion tube for wine barrels wherein an infusion agent is inserted into the barrel and the barrel is sealed to allow infusion of oak (e.g. natural flavoring) into the wine barrel (col 2 lines 35-55).

Regarding claim 31, Seltzer further teaches withdrawing a working fluid (e.g. air) from the interior of the body of the container to a select vacuum pressure in the interior of the container while the container is sealed (page 1 lines 65-80).
With respect to the infusion pressure and time duration it would have been obvious to vary such parameters depending on the desired rate and amount of infusion within the container.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)



Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seltzer (US Patent No. 686,772; Nov. 19, 1901) as applied to claim 1 above, and further in view of Warren (US Patent No. 6,898,834 B1; May 31, 2005).
Regarding claims 12-13, Seltzer discloses the method as described above, but fails to teach the fluid container being in a plurality of staves and further treating the staves.

It would have been obvious to use the method of Seltzer to reclaim straightened staves as Warren teaches that it is known in the art. Staves are pieces of a barrel and therefore as Seltzer discloses reclaiming a full barrel, it also would have been obvious to reclaim pieces of the barrel according to the method taught by Warren.
Regarding claims 14 and 16, Warren discloses laying the first stave on a base structure (e.g. a conveyor) (col 3 line 10). Warren does not specifically disclose a separator between the first and second layer, however, it would have been obvious to include one so as to prevent damage of the staves. 
Regarding claim 15, Warren further teaches cutting the staves to form two staves and planning the rough surfaces to create smooth surfaces (col 2 lines 43-62).


Response to Arguments
Applicant’s amendment has overcome the 112(b) rejection from the previous Office Acton and therefore it has been withdrawn.
Applicant’s arguments have been fully considered but were not found persuasive.
Applicant argues that Seltzer fails to teach or suggest flowing a heating fluid through the interior of the container as Seltzer teaches subjecting the barrels to steam 
This is not found persuasive as Seltzer teaches that the steam enters the pores of the barrel to withdrawing a working fluid from the interior of the body of the container, therefore from a pore, cell or fiber of the interior of the container, to a select vacuum pressure in the interior of the container (page 1 lines 65-80). As Seltzer discloses that the steam enters the pores of the barrel, Seltzer discloses that at least some of the heating fluid is supplied into the interior of the container. 
With respect to the heating fluid being supplied through a sealable opening fluidically connected to the interior of the body, the examiner notes that Seltzer discloses the container comprising sealable opening. Seltzer fails to specifically teach that the steam, or heating fluid, is supplied through the opening into the interior of the container, however, as stated above, Seltzer teaches that the heating fluid does enter the interior of the container through the container pores to produce the same results as claimed, to draw a fluid from the container, and therefore the examiner takes the position that absent a showing that the supplying the steam through a sealable opening versus the steam entering through the pore produces different results, the claimed steps of supplying steam through a sealable opening is merely an obvious variant over the prior art. 
As stated in MPEP 2144.04 VI C: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
In the instant case and absent a showing otherwise, changing how the steam enters the container does not change the result, wherein a fluid is drawn out from the container, and therefore is merely an obvious variant over the prior art. 
Applicant does not specify any amount of fluid that is required to enter the interior of the container and therefore, as Seltzer discloses that the steam enters the pore of the container, Seltzer teaches that the fluid passes into the interior of the container. 
Regarding applicant’s arguments that the withdrawing step occurs after the cooling step, the examiner notes that Seltzer teaches applying a vacuum to the interior of the container to draw the steam through which would necessarily cause the temperature in the interior of the container to drop because of the heat that water takes with it when it evaporates from a surface. 
Therefore, Seltzer teaches that the cooling and withdrawing of fluid occur at the same time. With respect to the claimed limitation that withdrawing occurs after the cooling step, the examiner notes that the order of processing steps is obvious to one of ordinary skill in the art absent a showing that the order produced new or unexpected results over the prior art. Both the claimed invention and the method of Seltzer are directed towards creating a vacuum to withdrawn fluid from the pore of the interior of a fluid container, and therefore withdrawing after cooling is merely an obvious variant over the prior art. 
Regarding applicant’s arguments on pages 14-17 stating that the combination of Sullivan with Seltzer would lead to putting wine including wood chips in the barrels of Seltzer, while the instant invention is directed towards empty barrels. 
This is not found persuasive as the combination of Sullivan with Seltzer suggests the use of an infusion agent. Sullivan discloses an infusion tube for wine barrels wherein an infusion agent is inserted into the barrel and the barrel is sealed to allow infusion of oak (e.g. natural flavoring) into the wine barrel (col 2 lines 35-55). Therefore, wine does not have to be present for infusion to occur as the infusion tube of Sullivan would infuse an empty barrel. With respect to infusing wine, the examiner uses such reference to show that the infusion agent of Sullivan can provide a flavor and would predictably provide an infusion flavor to the barrel of Seltzer.



Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791